Title: To George Washington from Major General Robert Howe, 30 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 30 June 1780

As soon as General Huntingtons Command Arived, I Wrote to Governor Trumbull a letter of which the inclos’d is a Copy and soon after the Express set out I was so happy as to receive Your Excellencys favour by which I found I had Acted with propriety.
Your letters to both Governors and to General Fellors were in a moment Forwarded.
I made an Instant demand of the Returns Sir you requ[e]sted, they are not yet come in, but will I hope be in to day—they shall be forwarded either in Detail or Aggregate as they come to Hand—My Emissarys have inform’d me that they really believe Sir Henry’s real designs, are Eastward—that he has been lately himself in West and East Chester, that his Troops are posted from Philip’s’s to New Rochelle.
That a smart Body of men were Advanceing to Horse Neck—And last

Night it was reported that a great many Transports were collected in the sound—Should this even be true, it would not in my Opinion fix with any Certainty what he intended to do—he might imagine that to amuse us with the Appearence of Enterprize in that Quarter, would induce us to Weaken our selves in this—What pity it is that the States by one Glorious Exertion will not put it in our power to reduce his Operations to a Certainty, by making the Governing Movements Ours—None of our out works have less than Thirty Days Provisions, and some of them at least twice that Quantity more at present we cannot Endow them with, for several reasons, some of them are and all in a moment can be properly furnish’d with Ammunition, to lodge a Quantity too Early would be attended with inconvenience, as we are not as Yet Magazine’d—The Capital Stores not wanted here, have long since been remov’d from Fish-Kills and Embark’d in good substantial Vessels, and lay Afloat ready for movement when necessary, to the place requisite.
In short Sir I flatter myself Every preparation has been made and every measure pursued that our numbers would admit of.
I have taken General Arnold Round our Works he has my Opinion of them, and of many other matters I have long wish’d to give it you, but wou’d not Convey it by letter. I am Dear Sir with the Warmest Sentiments of Esteem and respect Your Excellencys most Obd. H. Sert

Robert Howe

